                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

CORY DRISCOLL,

       Plaintiff,                                      Case No. 3:21-cv-155

vs.

MONTGOMERY COUNTY
SHERRIFF’S OFFICE, et al.,                             District Judge Michael J. Newman
                                                       Magistrate Judge Sharon L. Ovington
      Defendants.
______________________________________________________________________________

   ORDER SETTING A PRELIMINARY PRETRIAL SCHEDULING CONFERENCE
______________________________________________________________________________

       Pursuant to Federal Rule of Civil Procedure 16, this civil case is set for a preliminary

pretrial scheduling conference before Judge Michael J. Newman on August 5, 2021 at 11:30 am.

The trial attorney for each party is required to appear and participate in the preliminary pretrial

scheduling conference with the Court. To participate, the attorneys for the parties shall call: 1-

888-278-0296, enter access code 2725365, security code 123456, and wait for the Court to join

the conference.

       Prior to the preliminary pretrial scheduling conference, the parties are ORDERED to

informally confer in good faith and prepare a report as required by Fed. R. Civ. P. 26(f). 1 The

parties’ Rule 26(f) report shall be filed with the Court on or before July 29, 2021. Unless otherwise

agreed to by the parties in their Rule 26(f) Report, initial disclosures must be made as required by

Rule 26(a)(1). Rule 26(a)(1) initial disclosures must be served upon all parties in the case and

should not be filed with the Court unless filed in support of a motion.

       The parties are ADVISED that failure to comply with any provision of this Order may

result in appropriate sanctions including, but not limited to, dismissal of this action or the entry of


       1
          A form Rule 26(f) Report of the Parties (applicable to the Western Division at Dayton) is
accessible on the Court’s website at http://www.ohsd.uscourts.gov/ohio-southern-district-forms.
a default judgment pursuant Rule 16(f) and Rule 37(b)(2)(A).

        IT IS SO ORDERED.

Date:   June 21, 2021                              s/Michael J. Newman
                                                   Hon. Michael J. Newman
                                                   United States District Judge




                                              2
